t c summary opinion united_states tax_court frederick smith jr and vanessa smith petitioners v commissioner of internal revenue respondent docket no 12110-01s filed date frederick smith jr pro_se donna pahl for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal - - revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for an addition_to_tax under sec_6651 of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure after concessions by petitioners ’ the issues for decision are whether petitioners received dollar_figure of unreported income whether petitioners are liable for an addition_to_tax under sec_6651 and whether petitioners are liable for an accuracy-related_penalty under sec_6662 respondent also determined that petitioners are not entitled to certain miscellaneous_itemized_deductions claimed on schedule a itemized_deductions these adjustments are computational and petitioners have not disputed them therefore we need not separately address them respondent also determined that petitioners are entitled to an additional deduction of dollar_figure for one-half of the self-employment_tax determined in the adjustments petitioners concede that they failed to report dollar_figure of income received by petitioner vanessa smith mrs smith from off the field productions in and that they filed their return on date and therefore did not timely file petitioners resided in carson california at the time they filed the petition some of the facts have been stipulated and are so found discussion petitioner frederick smith jr petitioner worked as a television engineer for approximately years in he also maintained a television production and web design sole_proprietorship doing business under the name of off the field productions otfp petitioners claimed a loss of dollar_figure on schedule c profit or loss from business attached to their federal_income_tax return for from the otfp activity mrs smith worked part-time for otfp in performing office work such as bookkeeping she was also employed full- time as an analyst for the university of california los angeles medical center otfp produced a television show pilot in for jill johnson ms johnson called the fantasy sports zone fsz petitioner customarily prepared a proposed budget for a client as an estimate of the cost of a project the budget for the fsz show was dollar_figure petitioners maintained an itemized category report of income and expenses for otfp the report reflects the following three payments in relating to the fsz show - - fantasy sport sec_25 d fantasy payment big_number fantasy payment fantasy payment big_number fantasy fee final vss fantasy payment big_number big_number on the schedule c petitioners reported gross_receipts of dollar_figure total expenses of dollar_figure anda loss of dollar_figure respondent determined in the notice_of_deficiency dated date that petitioners failed to report income of dollar_figure respondent determined petitioners’ unreported income by an examination of petitioners’ records including the business bank account of otfp the unreported income was determined as follows deposits dollar_figure less returned check sec_190 net deposits big_number gross_receipts reported big_number unreported income big_number respondent also determined that petitioners are liable for an addition_to_tax under sec_6651 because the return was not timely filed further respondent determined that petitioners are liable for an accuracy-related_penalty under petitioners have not argued that the period of limitations for assessment under sec_6501 expired though respondent issued the notice_of_deficiency more than years after petitioners filed the return the return was filed date and the notice_of_deficiency was issued on date in any event since we conclude that petitioners omitted from gross_income an amount properly includable therein which is greater than percent of the amount of gross_income reported in the return the 6-year period of limitations for assessment is applicable sec_6501 e a - - sec_6662 because of negligence or disregard of the rules or regulations as a defense to respondent’s determination of omitted income petitioners seek to characterize the dollar_figure check issued to otfp by ms johnson as a loan petitioner and ms johnson did not execute a loan agreement with respect to the dollar_figure payment petitioner testified about the payment from ms johnson he indicated that it was a personal loan made from ms jill johnson to myself and because it was sealed with a hug and a handshake outside of her ---- outside of our summer league offices in west l a and if that was good enough for her that was good enough for me according to petitioner ms johnson a personal friend lent petitioner the money because he agreed to produce the fsz show otfp used the dollar_figure payment to produce the fsz show to pay expenses on other projects and for general office expenses petitioner deposited the check into the business bank account of otfp petitioner testified that he did not have the funds available to produce the fsz show and required funds from ms johnson because he was in bankruptcy at the time petitioner produced a letter dated date from ms johnson which indicated that she lent petitioner funds to assist in the operations of otfp analysis generally the burden_of_proof is on the taxpayer rule a the burden_of_proof may shift to the commissioner under sec_7491 if the taxpayer establishes compliance with the requirements of sec_7491 a and b by substantiating items maintaining required records and fully cooperating with the secretary’s reasonable requests sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of its enactment by section a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 the burden of production remains with the commissioner with respect to the taxpayer’s liability for any penalty or addition_to_tax sec_7491 116_tc_438 it is not clear from the record when respondent commenced the examination of petitioners’ return therefore we are uncertain whether sec_7491 is applicable nevertheless petitioners have not established that they complied with its requirements accordingly even if sec_7491 were applicable we conclude that the burden_of_proof remains upon petitioners unreported income gross_income means all income from whatever source derived sec_61 when a taxpayer fails to provide adequate_records - substantiating income the commissioner is authorized to reconstruct the taxpayer’s income by using any reasonable method that clearly reflects income including the use of bank deposit records sec_446 102_tc_632 bank_deposits are prima facie evidence of income id pincite in calculating the taxpayer’s income the commissioner must take into account any nontaxable source or deductible expense of which he has knowledge id pincite indebtedness means an unconditional and legally enforceable obligation for the payment of money 115_f2d_856 3d cir affg 41_bta_319 the traditional indicia of bona_fide indebtedness include the existence of a note an unconditional promise to repay the principal payment of interest the existence of a fixed repayment date or a fixed schedule for repayment whether a demand for repayment has been made whether the borrower was solvent at the time of the loan and whether the parties’ records reflect the transaction as a loan 109_f3d_56 1st cir affg tcmemo_1995_424 992_f2d_226 9th cir affg tcmemo_1991_227 goldstein v commissioner tcmemo_1980_273 because of the repayment obligation loan proceeds do not qualify as gross_income to the taxpayer 461_us_300 interest is the payment for the use or forbearance of money 308_us_488 whether a payment constitutes income when received depends on the parties’ rights and obligations at the time that the payment was made 493_us_203 whether a payment is either includable in the gross_income of the recipient or is not taxable to the recipient eg as a gift must be reached on consideration of all factors see 363_us_278 reversing court_of_appeals and affirming the tax_court finding that a purported gift was a recompense for past services or an inducement for the taxpayer to be of further service in the future the payment lacks many of the traditional indicia of debt see bergersen v commissioner supra petitioner and ms johnson did not execute a note as of the time of trial petitioner had not paid either principal or interest repayment was due upon demand by ms johnson but she had not demanded payment of either principal or interest petitioner lost contact with ms johnson and petitioner was uncertain even how to locate ms johnson at the time of trial the dollar_figure payment is reflected in petitioners’ records as an income item with two other items of income received from fsz petitioner failed to provide the court with a reasonable - explanation as to why this item should be treated as a loan when otfp records reflected the dollar_figure as income we also note that petitioners’ record of payments from fsz dollar_figure is approximately consistent with the budget of dollar_figure based on the foregoing we conclude that the dollar_figure was not a loan and respondent’s determination of omitted income is sustained sec_665l a addition_to_tax respondent determined that petitioners are liable for an addition to file under sec_6651 for failure_to_file their return timely the parties stipulated that petitioners filed the return for the tax_year late on date petitioners have not argued or presented any evidence that would indicate that their failure_to_file timely was due to reasonable_cause accordingly respondent’s determination is sustained sec_6662 accuracy-related_penalty sec_6662 provides that if any portion of any underpayment required to be shown on a return is due to negligence or disregard of the rules or regulations then a taxpayer will be liable for a penalty equal to percent of the underpayment_of_tax required to be shown on the return that is attributable to the taxpayer’s negligence or disregard of the rules or regulations sec_6662 and b negligence includes any failure to make a reasonable attempt to comply with -- - the provisions of the code sec_6662 disregard includes any careless reckless or intentional disregard id the penalties provided for in sec_6662 will not be imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 whether the taxpayer has acted with reasonable_cause and in good_faith is determined by relevant facts and circumstances including the taxpayer’s own efforts to assess his proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs there is no support in this record that the payment petitioners received was a loan there is nothing in the record that indicates that the underpayment was due to reasonable_cause or that petitioners acted in good_faith respondent is sustained on this issue reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
